       Case 21-01077                  Doc 11         Filed 01/30/21 Entered 01/30/21 23:11:40                                    Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Roy Lopez                                                              Social Security number or ITIN    xxx−xx−3014

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Jaime N Lopez                                                          Social Security number or ITIN    xxx−xx−3961
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 1/27/21
Case number:          21−01077



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Roy Lopez                                                     Jaime N Lopez

2. All other names used in the
   last 8 years
                                              127 South Park Rd.                                            127 South Park Rd.
3. Address                                    Joliet, IL 60433                                              Joliet, IL 60433
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Glenn B Stearns                                               Contact phone 630−981−3888
     Name and address                         801 Warrenville Road Suite 650
                                              Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 1/28/21
      https://pacer.uscourts.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 21-01077                 Doc 11          Filed 01/30/21 Entered 01/30/21 23:11:40                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Roy Lopez and Jaime N Lopez                                                                                                       Case number 21−01077
7. Meeting of creditors
    Debtors must attend the meeting to     March 3, 2021 at 10:00 AM                                         Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit:
    case, both spouses must attend.                                                                          www.lisle13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 5/3/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 4/7/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 7/26/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           4/2/21 at 10:45 AM , Location: Appear by Telephone using AT and T. Toll Free Number: 1−888−557−8511;
                                           Access Code: 7490911.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 21-01077                Doc 11          Filed 01/30/21 Entered 01/30/21 23:11:40                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-01077-LAH
Roy Lopez                                                                                                              Chapter 13
Jaime N Lopez
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: agalimba                                                              Page 1 of 2
Date Rcvd: Jan 28, 2021                                               Form ID: 309I                                                             Total Noticed: 18
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 30, 2021:
Recip ID                   Recipient Name and Address
db/jdb                 +   Roy Lopez, Jaime N Lopez, 127 South Park Rd., Joliet, IL 60433-1405
tr                     +   Glenn B Stearns, 801 Warrenville Road Suite 650, Lisle, IL 60532-4350
29211760               +   Choice Recovery, 1105 Schrock Road, Columbus, OH 43229-1168
29211762               +   Collection Professionals (LaSalle), Attn: Bankruptcy, Po Box 416, LaSalle, IL 61301-0416
29211764               +   Fortiva, Pob 105555, Atlanta, GA 30348-5555
29211765               +   Heights Finance Corp, Attn: Bankruptcy, 1145 Essington Rd, Joliet, IL 60435-2870
29211766               +   Merchants? Credit Guide Co., Attn: Bankruptcy, 223 West Jackson Blvd Suite 700, Chicago, IL 60606-6914
29211768               +   Nicor Gas, Att: Bankruptcy Dept, P.O. Box 5407, Carol Stream, IL 60197-5407
29211771               +   Santander Consumer USA, Attn: Bankruptcy, 10-64-38-Fd7 601 Penn St, Reading, PA 19601-3544
29211772               +   USDOE/GLELSI, Attn: Bankruptcy, Po Box 7860, Madison, WI 53707-7860

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: cutlerfilings@gmail.com
                                                                                        Jan 29 2021 00:09:00      David H Cutler, Cutler & Associates, Ltd., 4131
                                                                                                                  Main St., Skokie, IL 60076
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Jan 29 2021 00:11:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29211759               + EDI: CAPITALONE.COM
                                                                                        Jan 29 2021 04:03:00      Capital One, Po Box 30281, Salt Lake City, UT
                                                                                                                  84130-0281
29211761               + Email/Text: Bk@c2cfsi.com
                                                                                        Jan 29 2021 00:12:00      Coast to Coast Financial Solutions, Attn:
                                                                                                                  Bankruptcy, 101 Hodencamp Rd Ste 120,
                                                                                                                  Thousand Oaks, CA 91360-5831
29211763               + EDI: CONVERGENT.COM
                                                                                        Jan 29 2021 04:03:00      Convergent Outsourcing, Inc., Po Box 9004,
                                                                                                                  Renton, WA 98057-9004
29211767               + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Jan 29 2021 00:33:42      Merrick Bank/CardWorks, Attn: Bankruptcy, Po
                                                                                                                  Box 9201, Old Bethpage, NY 11804-9001
29211769               + EDI: AGFINANCE.COM
                                                                                        Jan 29 2021 04:03:00      OneMain Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3251, Evansville, IN 47731-3251
29211770               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 29 2021 00:31:32      Resurgent Capital Services, Attn: Bankruptcy, Pob
                                                                                                                  10497, Greenville, SC 29603-0497

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
29213534                       Vicki DeSalvo
           Case 21-01077              Doc 11         Filed 01/30/21 Entered 01/30/21 23:11:40                               Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                               User: agalimba                                                       Page 2 of 2
Date Rcvd: Jan 28, 2021                                            Form ID: 309I                                                      Total Noticed: 18
TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 30, 2021                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 28, 2021 at the address(es) listed
below:
Name                             Email Address
David H Cutler
                                 on behalf of Debtor 1 Roy Lopez cutlerfilings@gmail.com r48280@notify.bestcase.com

Glenn B Stearns
                                 stearns_g@lisle13.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
